The law as stated by the chief judge is correct, but I do not think the settlor used the words "stock dividends" as words of art or in their technical legal sense. He intended by the words "any and all stock dividends" to mean "any kind" of dividends. If this were not so, the use of "any" was superfluous as the word "all" would have been sufficient.
I, therefore, do not agree with the conclusion reached.
LEHMAN, KELLOGG, O'BRIEN, HUBBS and CROUCH, JJ., concur with POUND, Ch. J.; CRANE, J., dissents in memorandum.
Judgment accordingly. *Page 348